Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 12/21/21 overcome the rejection set forth over Yasuda in the office action mailed 10/4/21. The rejections set forth over Stoppelmann and Nagai and Chen or Kori are maintained below. The discussion of the rejections has been modified as necessitated by the amendments.

Claim Rejections - 35 USC § 103
Claim 1, 3-11, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stoppelmann (U.S. PG Pub. No. 2015/0175803) in view of Nagai (U.S. PG Pub. No. 2011/0230602) and Chen (U.S. PG Pub. No. 2018/0147761).
In paragraphs 10-32 Stoppelmann discloses a molding composition comprising 20 to 88% by weight of a composition (A) comprising 60 to 100% by weight of a thermoplastic composition (A1) which is preferably 50 to 95% by weight of aliphatic polyamide (A1_1) and 5 to 50% by weight of partially aromatic polyamide (A1_2), and 0 to 40% by weight of a mixture (A2) including 0 to 40% by weight of a thermoplastic other than (A1), leading to a concentration of 0 to 16% of the thermoplastic other than (A1) relative to the composition (A). In paragraph 33 Stoppelmann discloses that the thermoplastic other than (A1) can be a polyetheresteramide. The composition of Stoppelmann further comprises various fillers (paragraphs 17-21).

The ratio of aromatic to aliphatic polyamide ranges from 1:19 (5:95) to 1:1 (50:50), overlapping the range recited in claim 7. The ratio of aromatic and aliphatic polyamide to polyetheresteramide is greater than 3.75:1 (60:16), encompassing the range recited in claim 8. In paragraph 134 Stoppelmann discloses articles made from the compositions, as recited in claim 12. The differences between Stoppelmann and the currently presented claims are:
i) Stoppelmann does not disclose the specific polyetheresteramides of claims 1 and 6.
ii) Stoppelmann does not disclose compositions comprising the components in amounts within the ranges recited in claim 1. 

With respect to i), in paragraphs 1 and 24-26 Nagai discloses a resin composition for preparing molded articles, which can comprise a polyetheresteramide resin. In paragraph 91 Nagai discloses that the polyetheresteramide resin comprises 15 to 90% by weight of a polyamide unit and 10 to 85% by weight of a polyalkylene glycol unit, within the ranges recited in claim 1. In paragraph 92 Nagai discloses that the polyamide unit can be prepared from a lactam, an aminocarboxylic acid, or a dicarboxylic acid and diamine, as recited in claim 1. In paragraph 100 Nagai discloses that the polyetheresteramide resin has a weight-average molecular weight of 500 to 100,000, preferably 1,000 to 50,000, encompassing and overlapping the range recited in claim 6. 
It would have been obvious to one of ordinary skill in the art to use the polyetheresteramide resin of Nagai as the polyetheresteramide in the composition of Stoppelmann, since Nagai discloses that it is a suitable polyetheresteramide for use in the resin composition used to prepare a molded article.
With respect to ii), the concentration of aliphatic polyamide in the composition of Stoppelmann ranges from 6 to 83.6% by weight (0.20*0.60*0.50 to 0.88*1.00*0.95) and the concentration of partially aromatic polyamide ranges from 0.6 to 44% by weight (0.20*0.60*0.05 to 0.88*1.00*0.5), both overlapping the ranges recited in claim 1. As discussed above, the concentration of polyetheresteramide ranges from 0 to 16% by weight, encompassing the range recited in claim 1. The total concentration of the fillers of paragraphs 17-21 overlaps the range recited for the fillers of claim 1. See MPEP In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
With respect to iii), in paragraph 29 Chen discloses a mobile phone case comprising a toughened glass layer for protecting the front or back of a mobile phone, and a plastic frame for protecting the sides of the mobile phone, where the glass and plastic parts adjoin each other, meeting the limitations of amended claim 1 where the mobile phone case is an electronic device housing, as well as newly added claim 18, the toughened glass layer is the glass frame, and the plastic frame is the plastic member. The use of the molded plastic article of Stoppelmann and Nagai as the plastic frame in the mobile phone case of Chen therefore meets the limitations of claims 1 and 18 regarding the electronic device housing and frame. In paragraphs 29-30 Chen teaches that a bonding layer is provided at the junction of the glass layer and the plastic layer, and that the bonding layer preferably comprises an adhesive as a binder. The plastic member is therefore adhesively bonded to at least one surface of the glass frame, as recited in claims 16 and 19. 
	It would have been obvious to one of ordinary skill in the art to use the molded plastic article of Stoppelmann and Nagai as the plastic frame in the mobile phone case of Chen, since Stoppelmann and Nagai teach that the molded plastic article can be a housing part for an electronic device, and Chen teaches a housing for an electronic device which advantageously comprises a glass frame and plastic part adjoining each other.
. 

Claim 1, 3-11, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stoppelmann (U.S. PG Pub. No. 2015/0175803) in view of Nagai (U.S. PG Pub. No. 2011/0230602) and Kori (U.S. Pat. No. 8,259,452).
In paragraphs 10-32 Stoppelmann discloses a molding composition comprising 20 to 88% by weight of a composition (A) comprising 60 to 100% by weight of a thermoplastic composition (A1) which is preferably 50 to 95% by weight of aliphatic polyamide (A1_1) and 5 to 50% by weight of partially aromatic polyamide (A1_2), and 0 to 40% by weight of a mixture (A2) including 0 to 40% by weight of a thermoplastic other than (A1), leading to a concentration of 0 to 16% of the thermoplastic other than (A1) relative to the composition (A). In paragraph 33 Stoppelmann discloses that the thermoplastic other than (A1) can be a polyetheresteramide. The composition of Stoppelmann further comprises various fillers (paragraphs 17-21).
In paragraph 83 Stoppelmann discloses that the partially aromatic polyamide can be various aromatic polyamides prepared from either aromatic dicarboxylic acid and aliphatic diamine (6I/6T, 10I/10T), or aliphatic dicarboxylic acid and aromatic diamine (the MXD6 segments of MXD6/MXDI), meeting the limitations of claims 2-3. It is noted 
The ratio of aromatic to aliphatic polyamide ranges from 1:19 (5:95) to 1:1 (50:50), overlapping the range recited in claim 7. The ratio of aromatic and aliphatic polyamide to polyetheresteramide is greater than 3.75:1 (60:16), encompassing the range recited in claim 8. In paragraph 134 Stoppelmann discloses articles made from the compositions, as recited in claim 12. The differences between Stoppelmann and the currently presented claims are:
i) Stoppelmann does not disclose the specific polyetheresteramides of claims 1 and 6.
ii) Stoppelmann does not disclose compositions comprising the components in amounts within the ranges recited in claim 1. 
iii) In paragraph 135 Stoppelmann discloses that the article can be a housing or housing part for an electronic device, as recited in amended claim 1, but does not specifically disclose that the electronic device housing further comprises a polycarbonate resin frame.
With respect to i), in paragraphs 1 and 24-26 Nagai discloses a resin composition for preparing molded articles, which can comprise a polyetheresteramide resin. In 
It would have been obvious to one of ordinary skill in the art to use the polyetheresteramide resin of Nagai as the polyetheresteramide in the composition of Stoppelmann, since Nagai discloses that it is a suitable polyetheresteramide for use in the resin composition used to prepare a molded article.
With respect to ii), the concentration of aliphatic polyamide in the composition of Stoppelmann ranges from 6 to 83.6% by weight (0.20*0.60*0.50 to 0.88*1.00*0.95) and the concentration of partially aromatic polyamide ranges from 0.6 to 44% by weight (0.20*0.60*0.05 to 0.88*1.00*0.5), both overlapping the ranges recited in claim 1. As discussed above, the concentration of polyetheresteramide ranges from 0 to 16% by weight, encompassing the range recited in claim 1. The total concentration of the fillers of paragraphs 17-21 overlaps the range recited for the fillers of claim 1. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
With respect to iii), in column 2 lines 1-11 Kori discloses a housing for an electronic device having two flat cabinets joined to each other. In column 3 lines 15-21 
It would have been obvious to one of ordinary skill in the art to use the molded article of Stoppelmann and Nagai in the housing of Kori, since Kori discloses that electronic device housings can comprise a polyamide-based member coupled to a polycarbonate-based member.
	In light of the above, claims 1, 3-8, 15, and 20 are rendered obvious by Stoppelmann, Nagai, and Kori. Additionally, since the compositions of Stoppelmann and Nagai meet the compositional limitations of the claims, including aliphatic and aromatic polyamides meeting the limitations of the more specific polyamides recited in the dependent claims, they are considered to possess the properties recited in claims 9-11 and 15, rendering those claims obvious as well. 

Allowable Subject Matter
Claims 17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, as exemplified by the references discussed in the above rejections, does not disclose or render obvious an electronic device housing meeting the limitations of claims 17 and 21, where the plastic member is adhesively bonded to the polycarbonate frame. In particular, the Kori reference, which discloses the polycarbonate frame, teaches in column 3 lines 15-30 that the polyamide-based cabinet 21 and polycarbonate frame 22 are engaged to each other via a hook mechanism and joined by a plurality of screws. One of ordinary skill in the art would not have been motivated to modify the device housing of Kori to join the polyamide and polycarbonate components via adhesive bonding rather than by the hook and screw mechanisms disclosed in the reference.



Response to Arguments
Applicant's arguments filed 12/21/21 have been fully considered but they are not persuasive. Applicant argues that one of ordinary skill in the art would not have been motivated to combine Stoppelmann with Nagai, since Stoppelmann is directed to polyamide resin compositions, while Nagai is directed to polyacetal resin compositions and addresses formaldehyde generation associated with polyacetal resins. As discussed in the rejection, Stoppelmann discloses that the molding composition can .
Applicant also argues that the claimed invention produces unexpectedly superior results, and points to the data supplied in the specification. In order to demonstrate evidence of unexpected results sufficient to rebut a prima facie case of obviousness, applicant must demonstrate unexpected results commensurate with the scope of the claims. See MPEP 716.02(d). In this case, the inventive examples supplied by applicant all use the same specific aromatic polyamide resin, aliphatic polyamide resin, inorganic filler, and polyetheresteramide, while the claims recite broad classes of compounds for each component. The inventive examples also cover narrower concentration ranges than recited in the claims. Applicant therefore has not satisfactorily demonstrated that superior results would be maintained across the entire scope of the claims.
Applicant also asserts that the comparative examples of the specification demonstrate that the compositions of Stoppelmann and Nagai do not necessarily have the claimed properties. However, since the compositions of Stoppelmann and Nagai comprise the claimed components in amounts overlapping the claimed ranges, the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771